Citation Nr: 0032637	
Decision Date: 12/14/00    Archive Date: 12/20/00

DOCKET NO.  99-13 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Baltimore, 
Maryland


THE ISSUES

1.  What evaluation is warranted for allergic rhinitis, from 
February 1, 1997?

2.  What evaluation is warranted for a history of chronic 
epididymitis, recurrent prostatitis, and status post excision 
of a left testicular cyst, from February 1, 1997?  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. A. McDonald, Counsel



INTRODUCTION

The veteran served on active military duty from July 1973 to 
January 1997.  

This case comes before the Board of Veterans' Appeals 
(hereinafter Board) on appeal from a rating decision dated in 
August 1998, of the Department of Veterans Affairs 
(hereinafter VA) Regional Office in Baltimore, Maryland 
(hereinafter RO).

On appeal the veteran appears to raise the issue of 
entitlement to service connection for arthritis of the feet.  
This issue, however, is not currently developed or certified 
for appellate review.  Accordingly, these matters are 
referred to the RO for appropriate consideration, to include 
formal adjudication.


REMAND

The United States Court of Appeals for Veterans Claims 
(hereinafter Court) has held that the "fulfillment of the 
statutory duty to assist . . . includes the conduct of a 
thorough and contemporaneous medical examination . . . so 
that the evaluation of the claimed disability will be a fully 
informed one."  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Service connection is currently in effect for allergic 
rhinitis and a noncompensable evaluation is assigned under 
the provisions of 38 C.F.R. § 4.97, Diagnostic Code 6522 
(2000).  Although a VA examination was conducted in January 
1998, the Board does not find this examination to be adequate 
for appellate purposes.  The examiner noted that the 
veteran's claims file was not available for review.  As such, 
all available evidence was not considered by the examiner.  
Likewise, pertinent facts were neither identified nor 
evaluated and weighed.  The Court has held that the 
requirement for evaluation of the complete medical history of 
the veteran's condition operates to protect veterans against 
an adverse decision based on a single, incomplete, or 
inaccurate report and to enable the VA to make a more precise 
evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
The Court has clearly indicated that the necessity of 
evaluation of the complete medical history applied not only 
to adjudicators, but also to examining physicians and that a 
medical examination that did not reflect reliance upon a 
complete and accurate history was inadequate for rating 
purposes and "frustrates effective judicial review."  West 
v. Brown, 7 Vet. App. 70, 78 (1994).  

Additionally, service connection is in effect for a history 
of chronic epididymitis, recurrent prostatitis, and status 
post excision of a left testicular cyst, and a noncompensable 
evaluation has been assigned by analogy under the provisions 
of 38 C.F.R. § 4.115b, Diagnostic Code 7527 (2000).  When an 
unlisted condition is encountered, VA is permitted to rate 
under a closely related disease or injury in which not only 
the functions affected, but also the anatomical localization 
and symptomatology are closely analogous.  38 C.F.R. § 4.20 
(2000).  When an unlisted residual condition is encountered 
which requires an analogous rating, the first two digits of 
the diagnostic code present that part of the rating schedule 
most closely identifying the bodily part or system involved, 
with a "99" assigned as the last two digits representing all 
unlisted conditions.  38 C.F.R. § 4.27 (2000).  In the 
instant case, the veteran's genitourinary disability has been 
rated analogously to prostate gland injuries, infections, 
hypertrophy, and postoperative residuals.  Disabilities rated 
under the provisions of Diagnostic Code 7527, are rated as 
voiding dysfunction or urinary tract infection, whichever is 
predominant.  Although the veteran was afforded a VA 
examination in conjunction with this disorder in April 1999, 
the Board finds it inadequate for rating purposes as it fails 
to address the presence or absence of the criteria upon which 
this disorder is rated.  The Board also raises the 
possibility that the veteran's testicular disorder may 
warrant a separate evaluation under the doctrine announced in 
Esteban v. Brown, 6 Vet. App. 259, 262 (1991). 

As such, the Board concludes that additional VA examinations 
would provide a record upon which a fair, equitable, and 
procedurally correct decision on the claims for entitlement 
to initial evaluations for allergic rhinitis and a history of 
chronic epididymitis, recurrent prostatitis, and status post 
excision of a left testicular cyst can be made.  
38 C.F.R. §§ 3.326, 3.327 (2000).

In Fenderson v. West, 12 Vet. App. 119 (1999), the Court held 
that evidence to be considered in the appeal of an initial 
assignment of a rating disability is not limited to that 
reflecting the then current severity of the disorder.  Cf. 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  In Fenderson, 
the Court discussed the concept of the "staging" of 
ratings, finding that in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded percentage evaluations 
for separate periods based on the facts found during the 
appeal period.  Fenderson, 12 Vet. App. at 126.

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO should contact the veteran and 
afford him the opportunity to identify or 
submit any additional pertinent evidence 
in support of his claims, to include all 
pertinent VA and private medical records.  
The RO should assist the veteran in 
obtaining the identified information as 
necessary.  If, after making reasonable 
efforts to obtain named records the RO is 
unable to secure the same, the RO must 
notify the veteran and (a) identify the 
specific records the RO is unable to 
obtain; (b) briefly explain the efforts 
that the RO made to obtain those records; 
and (c) describe any further action to be 
taken by the RO with respect to the 
claim.  The veteran must then be given an 
opportunity to respond.  

2.  Thereafter, the veteran should be 
afforded a VA ear, nose, and throat 
examination to determine the extent of 
his service-connected allergic rhinitis.  
The claims files must be made available 
to and reviewed by the examiner prior to 
the requested study and the examination 
report should reflect that such a review 
was made.  Any indicated diagnostic tests 
and studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should specifically comment upon 
the presence or absence of polyps, and 
whether there is greater than 50-percent 
obstruction of nasal passage on both 
sides or complete obstruction of one 
side.  If further testing or examination 
by other specialists is determined to be 
warranted in order to evaluate this 
disability, such testing or examination 
is to be accomplished.  Any report 
prepared should be typed. 

3.  The veteran should be afforded a VA 
genitourinary examination to determine 
the nature and extent of his 
service-connected chronic epididymitis, 
recurrent prostatitis, and status post 
excision of a left testicular cyst.  The 
claims files must be made available to 
and reviewed by the examiner prior to the 
requested study and the examination 
report should reflect that such a review 
was made.  Any indicated diagnostic tests 
and studies should be accomplished.  All 
pertinent symptomatology and findings 
should be reported in detail.  The 
examiner should identify what symptoms, 
if any, the veteran currently manifests 
or has manifested in the past that are 
attributable to his genitourinary 
disorders, including any voiding 
dysfunction, urinary tract infection, and 
orchialgia.  The examiner should 
specifically comment as to the presence 
of any urine leakage, frequency, or 
obstructed voiding.  The presence or 
absence of hesitancy, slow or weak 
stream, decreased force of stream, 
stricture disease requiring periodic 
dilatation one to two times per year, 
recurrent urinary tract infections 
secondary to obstruction, markedly 
diminished peak flow rate (less than 10 
cubic centimeters per second) or post 
void residuals greater than 150 cubic 
centimeters, should also be reported.  
Additionally, the examiner should state 
whether there is continual urine leakage 
requiring the wearing of absorbent 
material, and if so, how often these 
materials are changed each day.  
Additionally, the examiner should comment 
upon the presence or absence of 
orchialgia, the etiology of any 
orchialgia found, and the degree of 
severity.  If further testing or 
examination by other specialists is 
determined to be warranted in order to 
evaluate these disabilities, such testing 
or examination is to be accomplished.  
Any report prepared should be typed. 

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examinations and to cooperate in the 
development of the claim, and that the 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim.  
38 C.F.R. §§ 3.158, 3.655 (2000).  In the 
event that the veteran does not report 
for the aforementioned examinations, 
documentation should be obtained which 
shows that notice scheduling the 
examinations was sent to the last known 
address.  It should also be indicated 
whether any notice that was sent was 
returned as undeliverable.

5.  After the development requested has 
been completed, the RO should review the 
examination reports to ensure that it is 
in complete compliance with the 
directives of this remand.  If a report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

6.  Thereafter, the RO should 
readjudicate the issues on appeal, with 
consideration of a possible staged rating 
in accordance with Fenderson, as well as 
consideration of the Esteban doctrine.  
Any adjudication must be consistent with 
all pertinent laws and regulations, to 
include the Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, 114 
Stat. 2096 (2000).  If any issue on 
appeal remains denied, a supplemental 
statement of the case should be provided 
to the veteran and his representative.  
After the veteran and his representative 
have had an adequate opportunity to 
respond, the appeal should be returned to 
the Board for appellate review.  

No action is required by the veteran until he receives 
further notice; however, he may present additional evidence 
or argument while the case is in remand status at the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



		
	DEREK R. BROWN
	Veterans Law Judge
	Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



